                IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY


HEATHER C. ROBERTS-LERCH,
                                     HONORABLE JEROME B. SIMANDLE
                Plaintiff,

     v.                                       Civil Action
                                            No. 17-3881 (JBS)
COMMISSIONER OF SOCIAL
SECURITY,
                                                 OPINION
                Defendant.


APPEARANCES:

Adrienne Freya Jarvis, Esq.
800 North Kings Highway, Suite 304
Cherry Hill, NJ 08034
     Attorney for Plaintiff

Eda Giusti, Special Assistant U.S. Attorney
SOCIAL SECURITY ADMINISTRATION
OFFICE OF THE GENERAL COUNSEL
300 Spring Garden Street, 6th Floor
Philadelphia, PA 19123
     Attorney for Defendant

SIMANDLE, District Judge:

I.   INTRODUCTION

     This matter comes before the Court pursuant to 42 U.S.C §

405(g) for review of the final decision of the Commissioner of the

Social Security Administration (“SSA”) denying the application of

Plaintiff   Heather   C.   Roberts-Lerch   (“Plaintiff”)   for   Social

Security Disability Insurance (“SSDI”) benefits under Title II of

the Social Security Act, 42 U.S.C. § 401 et seq. Plaintiff, who

suffers from reflex sympathetic dystrophy (“RSD”)/chronic regional
pain syndrome (“CRPS”) on the right side, rheumatoid arthritis,

and other conditions,             was denied benefits for the               period    of

disability    from        March   11,    2011,   the    alleged     onset    date    of

disability,        to     November    3,   2015,    the      date   on   which       the

Administrative Law Judge (“ALJ”) issued a written decision.

      In the pending appeal, Plaintiff contends that the ALJ’s

decision must be reversed and remanded on four grounds. To that

end, Plaintiff argues that the ALJ erred by: (1) selectively

rejecting the opinions of certain medical sources of record; (2)

crafting a Residual Functional Capacity (“RFC”) that was not

supported     by        substantial     evidence;      (3)   finding     Plaintiff’s

allegations not entirely credible; and (4) failing to establish

that there is other work in the national economy that Plaintiff

could perform. For the reasons that follow, the Court will affirm

the ALJ’s decision.

II.   BACKGROUND

      A.    Procedural History

      Plaintiff protectively filed an application for SSDI benefits

on February 5, 2013, alleging a disability as of March 11, 2011.

(R. at 80, 107, 166-72, 184, 188.) The SSA denied Plaintiff’s claim

on June 14, 2013. (R. at 109-13.) Plaintiff’s claim was again

denied upon reconsideration on September 12, 2013. (R. at 115-20.)

A hearing was held before ALJ Marguerite Toland on May 12, 2015.

(R. at 36-79.) ALJ Toland issued her opinion on November 3, 2015,


                                           2
denying benefits. (R. at 13-29.) On April 6, 2017, the Appeals

Counsel denied Plaintiff’s request for review. (R. at 1-5.) This

appeal timely follows.

     B.   Personal and Medical History

     Plaintiff was 37 years old on the alleged disability onset

date and 41 years old at the time of her hearing before the ALJ.1

(R. at 43, 80.) She graduated from college and earned a master’s

degree in Elementary Education. (R. at 45, 189.) Between 1996 and

March 11, 2011, Plaintiff primarily worked as a kindergarten and

elementary school teacher for the Willingboro Board of Education.

(R. at 189, 195.) After leaving her job in March 2011, Plaintiff

has never tried to go back to work as a teacher. (R. at 43.) Since

2008, Plaintiff has also been the joint owner of a consulting

business with her husband, for which her duties include tracking

emails and writing/depositing checks.2 (R. at 47.) She was insured

for purposes of SSDI benefits through September of 2017. (R. at

179.)

     Plaintiff   was   diagnosed   with   descending   Guillain-Barre

syndrome in February 2008. (R. at 259.) On June 15, 2008, Plaintiff




1 Accordingly, Plaintiff was a “younger person” under the relevant
SSA regulations during the alleged period of disability. 20 C.F.R.
§§ 404.1563(c), 416.963(c).

2 The ALJ determined that between March 11, 2011 and the date of
the ALJ’s decision, Plaintiff’s self-employment earnings from her
joint-ownership in the consulting business were below substantial
gainful activity levels. (R. at 18.)
                                3
treated   with   Dr.    Robert    J.   Schwartzman,   M.D.,   at   Hahnemann

University Hospital for “pain in my right arm.” (Id.) Plaintiff

also complained of reduced visual activity, numbness and tingling

in the face and body, and pain in her left arm and both legs. (Id.)

Dr.    Schwartzman     observed   that   Plaintiff    “responded    well   to

plasmapheresis,” but noted clinical signs of right facial drop,

reduced strength of the right upper extremity of 3-4/5, positive

Tinel points on the right, positive allodynia3 in the right arm

and leg, mechanical and static allodynia, dynamic allodynia, and

some mild neurogenic edema in the right hand, livedo reticularis,4

and low hemoglobin. (R. at 260.)            Plaintiff was treated with

intravenous immunoglobulin infusions and cortisone. (R. at 259-

61.)

       For the next few years, Plaintiff continued to treat with Dr.

Schwartzman for her pain-related symptoms. (R. at 263-64, 293-95.)

On July 23, 2010, Dr. Schwartzman recommended “Botox injection[s]

as needed” due to Plaintiff’s “severe chronic pains and inability

to function daily.” (R. at 292.)




3    “Allodynia” is commonly understood as “pain produced by a
non-noxious stimulus to normal skin.” Dorland’s Illustrated
Medical Dictionary 50 (Elsevier Saunders 32nd ed. 2012).

4    “Livedo reticularis” is understood as “a vascular response to
any of various disorders, caused by dilation of the subpapillary
venous plexus as a result of both increased blood viscosity and
blood vessel changes that delay flow away from the skin.” Dorland’s
Illustrated Medical Dictionary 1067 (Elsevier Saunders 32nd ed.
2012).
                                 4
     Plaintiff left her job as a teacher on March 11, 2011. (R. at

18.) At the time, Plaintiff was pregnant and unable to take any

medicines for her RSD, including ketamine. (R. at 269.) Medical

records indicate that, as of March 21, 2011, she was “on disability

for pregnancy and plans add[itional] year of disability after

pregnancy from Neuro.” (R. at 270.)

     On March 14, 2011, Plaintiff reported “[s]evere pain in right

brachial plexus distributions,” which “radiates across trapezius

ridge, down the medial scapular border and primarily into middle

trunk posterior cord distributions. This encompasses the triceps,

dorsal forearm, [and] dorsal portion of her hand.” (R. at 290.)

Plaintiff also had “some pain in upper thigh, hip and buttocks,”

which she described as “occasionally sharp, mostly constant dull

pain with some burning.” (Id.) Dr. Schwartzman noted that Plaintiff

“[j]ust finished teaching for this year and should be on disability

for the next year while being treated and taking care of . . . her

child at the same time.” (R. at 290.) Among other things, he

diagnosed Plaintiff with RSD/CRPS on the right side. (R. at 289,

291.)

     In April 2011, Plaintiff unfortunately had a miscarriage. (R.

at 272-74.) Thereafter, Plaintiff resumed ketamine infusions every

three months (R. at R. at 272-73, 464-516), although there is “a

gap in the record from May 2011 to February 2013” during which




                                5
time Plaintiff did not receive ketamine infusions, as the ALJ

noted. (R. at 24.)

      On   April    3,    2012,      Dr.     Schwartzman     completed      a   Capacity

Questionnaire in conjunction with Plaintiff’s application for

private disability benefits to Prudential, in which he opined that

Plaintiff did not have the capacity to work an eight-hour workday

and that he was unable to determine when she could return to full-

time work. (R. at 577-78.)

      On June 18, 2012, Dr. Schwartzman reexamined Plaintiff for

complaints of severe right arm pain. (R. at 284.) Upon examination,

he noted that Plaintiff was undergoing treatment for her thyroid

and   “[w]hen      this    is       complete       her   pain   situation       will   be

reassessed.”       (R.         at    286.)        Dr.    Schwartzman       subsequently

administered a right cervical plexus block. (R. at 495-96.)

      On   December       4,    2012,   Dr.       Joshua   Alpers,     M.D.,    reviewed

Plaintiff’s     claim      for      disability      benefits    at   the    request    of

Prudential, and opined as follows:

      The diagnosis of CRPS is adequately supported as
      detailed in the following recommendations. Individuals
      with CRPS are in constant pain though are only
      incapacitated during periods of severe pain. As such,
      she is capable of maintaining employment in a sedentary
      capacity between these periods of severe pain. However,
      given the unpredictable nature of her pain and the
      widespread distribution of symptoms, it appears likely
      that this would result in a significant reduction in her
      work hours and would likely prevent her from maintaining
      gainful   employment.   Quantification   of   functional
      impairment in association with pain is challenging due
      to the inherent self[-]reported nature of pain. However,
      as evidenced by her apparent compliance with treatment

                                              6
      plans (as reported by Dr. Schwartzman) to include
      ketamine infusions, she appears to have made appropriate
      efforts to improve her level of functioning. The
      recommendations by Dr. Schwartzman in April 2012 are
      appropriate, effectively restricting [Plaintiff] to a
      sedentary occupation on a part-time capacity. This would
      include only occasional standing/walking with sitting up
      to four hours per day. Occasional reaching at desk level
      and handling are supported although activities including
      balance should be avoided as well as a lift/carry
      restriction of no more than 10 pounds.

(R. at 432-33.)

      On   April   23,    2013,   Dr.    Schwartzman   completed   a   Medical

Examination by Treating Physician form for the State of New Jersey,

wherein he opined that Plaintiff was “totally and permanently

disabled and no longer able to perform his or her job duties and/or

any other job” because she was “unable to use right hand to write

on board, unable to stand for long periods of time. Needs to take

breaks and being a teacher she is unable to.” (R. at 581-82.) He

also checked boxes indicating that Plaintiff’s disability was

progressive and that there was not a possibility her disability

might improve. (R. at 582.)

      On May 27, 2013, Dr. Francky Merlin, M.D., examined Plaintiff.

(R.   at   327-29.)      On   physical    examination,   Plaintiff’s    motor

function was 4/5 in the right leg and 5/5 in her other extremities.

(R. at 328.) Dr. Merlin diagnosed Plaintiff with RSD and a history

of rheumatoid arthritis, and opined that Plaintiff “is able to

sit, stand, walk, crouch, hear, and speak.” (R. at 329.)




                                         7
     On   September       23,    2013,    Plaintiff    was    examined      by    Dr.

Schwartzman’s colleague, Dr. Enrique Aradillas, M.D., who noted

that Plaintiff had been treating with gabapentin (Neurontin) and

had positive Tinel’s, Wright’s, and Roo’s signs. (R. at 505.)

Thereafter, Plaintiff followed up with Dr. Ardillas several times.

(R. at 543, 606.) On December 12, 2013, Dr. Aradillas performed a

stellate ganglion block at C6, which reduced Plaintiff’s plain

levels from 8/10 to 3/10. (R. 535-36.) The following February, Dr.

Aradillas performed another stellate ganglion block at C6, which

again reduced Plaintiff’s pain levels from 8/10 to 3/10. (R. at

549-50.) On June 19, 2014, Dr. Aradillas administered a trigger

point   injection    at    the    right    shoulder/scapula,        which   reduced

Plaintiff’s pain level from 8/10 to 2/10. (R. at 612.) At a follow-

up appointment on April 6, 2015, Dr. Aradillas noted that Plaintiff

“does well” with ketamine treatments, and that the stellate and

trigger   point     injection         “seems   to   improve   the    response      to

ketamine.” (R. at 613.)

     On April 30, 2015, Dr. Aradillas completed an Attending

Physician’s   Statement         for    Prudential,    wherein   he    noted      that

Plaintiff had pain throughout the entire right side of her body

and experienced “frequent pain flares” from her “severe CRPS,”

which “require rest.” (R. at 604-05.) Dr. Aradillas opined that

Plaintiff could perform “no work.” (R. at 605.)




                                           8
      C.   State Agency Consultants

      Dr. Elliot Goytia, M.D., a State agency medical consultant,

reviewed Plaintiff’s medical records and assessed her physical

residual functional capacity. (R. at 85-87.) Dr. Goytia opined

that Plaintiff could occasionally lift and carry 25 pounds, stand

and/or walk (with normal breaks) for six hours in an eight-hour

workday, could sit (with normal breaks) for six hours in an eight-

hour workday, could frequently climb, balance, stoop, kneel, and

crouch, and could occasionally climb ladders/ropes/scaffolds and

crawl. (Id.) Dr. Andrew Przybyla, M.D., another State agency

medical consultant, reviewed Plaintiff’s medical record and opined

that Plaintiff could lift and carry 10 pounds frequently and 20

pounds occasionally, could stand four of eight hours, could sit

six of eight hours, and could perform occasional pushing, pulling,

and reaching with the right upper and lower extremities. (R. at

98-100, 343-44.)

      D.   Plaintiff’s Statements and Activities

      In a Group Disability Insurance form that Plaintiff completed

for   disability   benefits   with   Prudential   on   August   16,   2011,

Plaintiff reported she prepared her own meals and was able to drive

a car. (R. at 562.) According to Plaintiff, her activities and

hobbies varied based on her pain level, but included dusting,

gardening, weekly shopping for three hours, reading one to four

hours daily, watching television about six hours daily, listening


                                     9
to the radio about an hour daily, and participating in cards/art

crafts. (R. at 563-64.) At that time, she was involved in four

community organizations and support groups, for a total of five

days per month plus one-hour daily, and visited with friends twice

per week for three hours at a time. (R. at 564.) Plaintiff stated

that she “hope[d] to be able to return to work.” (R. at 566.)

     In another form that Plaintiff completed for Prudential on

April 30, 2014, Plaintiff reported she still prepared her own meals

and was able to drive a car. (R. at 570.) Again, Plaintiff stated

that her household activities and hobbies varied with her pain

level, and included dusting, gardening, washing dishes, and taking

out the trash. (R. at 570-71.) She specified that she needed

assistance with heavy items when shopping. (R. at 572.) Her other

activities remained the same, with the addition of “restorative

yoga with modifications” up to twice weekly and reading seven hours

daily. (R. at 572-73.)

     During a hearing held by the ALJ on May 12, 2015, Plaintiff

testified that she stopped working on March 11, 2011 because her

RSD symptoms had worsened due to her pregnancy. (R. at 47.)

According to Plaintiff, her RSD “mostly affects my right side[,]

. . . but it does affect my whole body” and is “usually a deep

constant pain.” (Id.) Regarding treatment, Plaintiff testified

that she receives ketamine every three months, which temporarily

helps with the pain, and that she expected the ketamine treatments


                                10
to     continue      indefinitely.       (R.     at   49-50,        52-53.)    Plaintiff

confirmed she also took gabapentin (Neurontin) three times daily

for her pain symptoms and has received stellate ganglion nerve

blocks. (R. at 50.)

       Regarding her daily activities, Plaintiff testified at the

May 2015 hearing that she cooked “semi-easy things,” rinsed dishes,

and loaded the dishwasher and laundry machine. (R. at 55.) She

also went grocery shopping two to four times a month, watched

movies at home, gardened if her husband did the digging, made craft

cards, and kept in touch with people on the computer by email and

Facebook. (R. at 55-57.)

       E.      Vocational Expert Testimony

       During Plaintiff’s hearing in front of the ALJ, the ALJ also

heard testimony from Beth Kelley, a vocational expert. (R. at 70-

77.)    Based       on   Plaintiff’s     testimony,          the    vocational    expert

described Plaintiff’s past work as a Teacher, Elementary School

(DOT 092.227-010), and Teacher, Kindergarten (DOT 092.227-014),

which are both classified as “light” and “skilled” work. (R. at

74.)    The    vocational       expert   opined       that    a    person     limited    to

sedentary work and with Plaintiff’s RFC could not perform work

Plaintiff’s past work as a teacher. (R. at 74-75.) The vocational

expert further opined that a person with Plaintiff’s RFC could

perform       the   work   of   a   final      assembler,      of    which    there     are

approximately 120,000 jobs in the national economy and 2,500 in


                                            11
New Jersey, a table worker, of which there are approximately 30,000

jobs in the national economy and 400 jobs in New Jersey, and suture

sorter, of    which there are approximately 20,000 jobs in the

national economy and 400 jobs in New Jersey. (R. at 75.) The

vocational expert explained that her testimony was based on over

35 years as a vocational rehab counselor in the field. (R. at 77.)

     F.     ALJ Decision

     In a written decision dated November 3, 2015, the ALJ found

that Plaintiff was not disabled within the meaning of the Social

Security    Act   at    any   time   between   the   alleged   onset   date    of

disability and the date of the ALJ’s written decision because,

consistent with Plaintiff’s age, education, work experience, and

RFC, she was capable of performing work as a final assembler, table

worker, or suture sorter. (R. at 28.)

     At the first stage of the five-step sequential evaluation

process, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity since March 11, 2011, which was the

date she stopped working as a teacher for the Willingboro Board of

Education. (R. at 18.) The ALJ noted that Plaintiff received some

self-employment        earnings   in   2011,   2012,   2013,   and   2014,    but

determined that these earnings were below substantial gainful

activity levels. (Id.)

     Next, at step two, the ALJ determined that Plaintiff had the

following    “severe”      impairments:      RSD/CRPS;   autoimmune    induced


                                        12
brachial plexopathy; history of rheumatoid arthritis; myofascial

pain syndrome; and status post Guillain-Barre syndrome. (Id.) The

ALJ found Plaintiff’s alleged anemia, history of cervical cancer,

hyperthyroidism, status post left avulsion fracture, irritable

bowel syndrome, and diarrhea to be “non-severe” because “there is

no evidence that such impairments caused more than a minimal

limitation   in    [Plaintiff’s]   ability     to   perform   basic     work

activities for 12 consecutive months.” (R. at 18-19.) The ALJ also

found that Plaintiff’s medically determinable mental impairments

of major depressive disorder and situational anxiety, “do not cause

more than minimal limitation in [Plaintiff’s] ability to perform

basic mental work activities and are therefore non-severe.” (R. at

19.) The ALJ considered the four broad functional areas set out in

the disability regulations for evaluating mental disorders and in

section   12.00C   of   the   Listing   of   Impairments   known   as    the

“paragraph B” criteria, examined Plaintiff’s medical records and

other relevant evidence, in detail, and described the reasons she

found Plaintiff’s mental health impairments to be “non-severe,”

including that, “in April 2011 following the miscarriage of a late-

term child [Plaintiff] was treated with Citalopram, but appeared

fully oriented and had appropriate mood and affect,” that there is

“no evidence of outpatient psychiatric care,” and that Plaintiff

specifically denied any depression or anxiety during RSD/CRPS

treatment in 2015.” (R. at 19-20.)


                                   13
     At step three, the ALJ concluded that none of Plaintiff’s

impairments or combination of impairments met or medically equaled

the severity of one of the listed impairments in 20 C.F.R. Part

404, Subpart P, Appendix 1, including those set forth in Listings

1.02 and 14.09. (R. at 20-22.)

     Between   steps    three      and    four,      the   ALJ   determined    that

Plaintiff possessed the RFC to perform “sedentary work,” as defined

in C.F.R. § 404.1567(a), except that:

     [S]he can lift no more than 10 pounds and sit up to 6
     hours per day, but no more than 1 hour at a time and
     then would need to stand or shift positions for up to 5
     minutes per hour while remaining on task; she can
     occasionally climb ramps and stairs and stoop; she
     cannot perform overhead lifting or reaching; she can
     perform no more than frequent handling; and she would be
     off task 5% of the workday in addition to normal breaks.

(R. at 31.)

     In   determining    Plaintiff’s          RFC,   the   ALJ   considered    “all

symptoms and the extent to which these symptoms can reasonably be

accepted as consistent with the objective medical evidence and

other   evidence.”     (R.    at   22.)       Although     the   ALJ   found   that

Plaintiff’s impairments “could reasonably be expected to cause the

alleged   symptoms,”    she    concluded        that     Plaintiff’s   statements

“concerning the intensity, persistence and limiting effects of

these symptoms are not entirely credible for the reasons explained

in this decision.” (R. at 23.) In doing so, the ALJ analyzed the

medical evidence in the record with respect to each of Plaintiff’s



                                         14
impairments, as well as the opinions of various treating physicians

and State agency medical consultants. (R. at 22-27.)

     In crafting the RFC, the ALJ assigned “little weight” to the

opinions of Dr. Schwartzman and Dr. Aradillas that Plaintiff could

not work in any capacity and had a permanent disability. (R. 26.)

Moreover, the ALJ gave “weight” to the opinions of Dr. Schwartzman

and Dr. Alpers that Plaintiff could perform sedentary work, but

did not give “weight” to the conclusion that Plaintiff could only

perform part-time work due to exacerbations of pain. (Id.) Next,

the ALJ gave “some weight” to the opinions of the State agency

medical consultants, who found that Plaintiff could perform a range

of sedentary work, because their findings “are generally supported

by [Plaintiff’s] repeated reports of pain and limitations and by

the opinions of Dr. Schwartzman limiting [Plaintiff] to sedentary

work.” (Id.) The ALJ stated that “[m]ore weight is not given . .

. as the undersigned finds that [Plaintiff] is more limited than

found by the State agency due to [Plaintiff’s] subjective reports

of pain and limitations.” (Id.) Finally, the ALJ assigned “little”

weight to Dr. Merlin’s opinion “as it is overly vague, does not

provide specific functional limitations for consideration, and

does not provide any objective medical findings to support the

conclusions.” (Id.)

     Based   on   Plaintiff’s   RFC    and   the   vocational   expert’s

testimony from the May 2015 hearing, the ALJ found, at step four,


                                  15
that Plaintiff was unable to perform her past relevant work as an

elementary school and kindergarten teacher. (R. at 27.) At step

five, however, the ALJ found that there exists a significant number

of jobs in the national economy that Plaintiff can perform,

including those of final assembler (120,000 jobs in the national

economy), table worker (30,000 jobs in the national economy), and

suture sorter (20,000 jobs in the national economy). (R. at 27-

28.) Accordingly, the ALJ found that Plaintiff was not under a

disability, as defined in the Social Security Act, from March 20,

2013 through the date of the decision. (R. 28.)

III. STANDARD OF REVIEW

      This Court reviews the Commissioner's decision pursuant to 42

U.S.C.     §   405(g).   The   Court’s     review      is    deferential   to    the

Commissioner’s      decision,       and        the   Court    must    uphold     the

Commissioner’s      factual    findings        where   they    are   supported    by

“substantial evidence.” 42 U.S.C. § 405(g); see also Fargnoli v.

Massanari, 247 F.3d 34, 38 (3d Cir. 2001); Cunningham v. Comm’r of

Soc. Sec., 507 F. App’x 111, 114 (3d Cir. 2012). Substantial

evidence is defined as “more than a mere scintilla,” meaning “such

relevant evidence as a reasonable mind might accept as adequate to

support a conclusion.” Richardson v. Perales, 402 U.S. 389, 400

(1971); see also Hagans v. Comm’r of Soc. Sec., 694 F.3d 287, 292

(3d Cir. 2012) (using the same language as Richardson). Therefore,

if   the   ALJ’s   findings    of   fact       are   supported   by   substantial


                                          16
evidence, those findings bind the reviewing court, whether or not

it would have made the same determination. Fargnoli, 247 F.3d at

38. The Court may not weigh the evidence or substitute its own

conclusions for those of the ALJ. Chandler v. Comm’r of Soc. Sec.,

667 F.3d 356, 359 (3d Cir. 2011). Remand is not required where it

would not affect the outcome of the case. Rutherford v. Barnhart,

399 F.3d 546, 553 (3d Cir. 2005).

IV.   DISCUSSION

      A.    Legal Standard for Determination of Disability

      In   order   to   establish   a    disability     for   the   purpose   of

disability   insurance     benefits,     a   claimant   must   demonstrate     a

“medically determinable basis for an impairment that prevents him

from engaging in any ‘substantial gainful activity’ for a statutory

twelve-month period.” Plummer v. Apfel, 186 F.3d 422, 426 (3d Cir.

1999); 42 U.S.C. § 423(d)(1). A claimant lacks the ability to

engage in any substantial activity “only if his physical or mental

impairment or impairments are of such severity that he is not only

unable to do his previous work but cannot, considering his age,

education, and work experience, engage in any other kind of

substantial gainful work which exists in the national economy.”

Plummer, 186 F.3d at 427–428; 42 U.S.C. § 423(d)(2)(A).

      The Commissioner reviews claims of disability in accordance

with the sequential five-step process set forth in 20 C.F.R. §

404.1520. In step one, the Commissioner determines whether the


                                        17
claimant currently engages in “substantial gainful activity.” 20

C.F.R.    §    1520(b).     Present    engagement    in   substantial    activity

precludes an award of disability benefits. See Bowen v. Yuckert,

482    U.S.    137,   140    (1987).    In    step   two,    the   claimant    must

demonstrate that the claimant suffers from a “severe impairment.”

20    C.F.R.    §   1520(c).   Impairments      lacking     sufficient   severity

render the claimant ineligible for disability benefits.                        See

Plummer, 186 F.3d at 428. Step three requires the Commissioner to

compare medical evidence of the claimant’s impairment(s) to the

list of impairments presumptively severe enough to preclude any

gainful activity. 20 C.F.R. § 1520(d). If a claimant does not

suffer from a listed impairment or its equivalent, the analysis

proceeds to steps four and five. Plummer, 186 F.3d at 428. Between

steps three and four, the ALJ determines the claimant’s RFC. 20

C.F.R. § 404.1545. Step four requires the ALJ to consider whether,

based on his or her RFC, the claimant retains the ability to

perform past relevant work. 20 C.F.R. § 1520(e). If the claimant’s

impairments render the claimant unable to return to the claimant’s

prior occupation, at step five the ALJ will consider whether the

claimant possesses the capability to perform other work existing

in    significant     numbers    in     the   national      economy,   given   the

claimant’s residual functional capacity, age, education, and work

experience. 20 C.F.R. §§ 1520(g), 404.1560(c).




                                         18
     B.   Analysis

     Plaintiff argues that the ALJ erred by: (1) selectively

rejecting the opinions of certain medical sources of record; (2)

crafting an RFC that was not supported by substantial evidence;

(3) finding Plaintiff’s allegations not entirely credible; and (4)

failing to establish there is other work in the national economy

Plaintiff could perform. The Court addresses each argument in turn.

          1.   The ALJ assigned appropriate weight to the medical
               opinions of record

     Plaintiff first avers that the ALJ erred in selectively

rejecting the opinions of certain medical sources when crafting

Plaintiff’s RFC. (Pl.’s Br. at 21-26.) Specifically, Plaintiff

argues that the ALJ    improperly    weighted the opinions of Dr.

Schwartzman and Dr. Alpers, and erred by finding Plaintiff less

limited than did Dr. Przybyla, a State agency medical consultant.

(Id. at 22-26.) For the reasons explained below, the Court finds

that substantial evidence supports the ALJ’s treatment of these

medical opinions.

     “[T]he ALJ — not treating or examining physicians or State

agency consultants — must make the ultimate disability and RFC

determinations.” Chandler, 667 F.3d at 361; see also 20 C.F.R §§

404.1527(e)(1). The ALJ is entitled to weigh all the evidence in

making his or her finding. Brown v. Astrue, 649 F.3d 193, 196 (3d

Cir. 2011). It is established that, “[a]lthough treating and

examining physician opinions often deserve more weight . . . [t]he

                                19
law is clear . . . that the opinion of a treating physician does

not bind the ALJ on the issue of functional capacity.” Chandler,

667 F.3d at 361 (citing Brown, 649 F.3d at 197 n.2). Where

inconsistency in evidence exists, the ALJ retains significant

discretion in deciding whom to credit. Plummer, 186 F.3d at 429.

However, the ALJ “cannot reject evidence for no reason or for the

wrong reason.” Id. (quoting Mason v. Shalala, 994 F.2d 1058, 1066

(3d Cir. 1993)); see also Cotter, 642 F.2d at 704-05.

      The ALJ    assigned “little weight” to the opinion of Dr.

Schwartzman (and Dr. Aradillas) that Plaintiff could not work in

any   capacity   and   had   a    permanent   disability   because      “Dr.

Schwartzman’s findings of the same are contradicted by his separate

finding   that   [Plaintiff]     could   perform   sedentary   work,”   and

“[n]either doctor offered any specific objective medical findings

to support such a broad-based conclusion other than [Plaintiff’s]

diagnosis of RSD/CRPS.” (R. at 26.) The ALJ further noted that

“treating notes with both physicians indicate that [Plaintiff] had

improvement in pain with ketamine infusions and Gabapentin,” and

that “their treatment with [Plaintiff] appears to taper off in

2014, as they indicated that trigger point and stellate infections

further improved [Plaintiff’s] response to ketamine injections.”

(Id.) Moreover, the ALJ gave “weight” to the opinions of Dr.

Schwartzman and Dr. Alpers that Plaintiff could perform sedentary

work, but did not give “weight” to the conclusion that Plaintiff


                                    20
could only perform part-time work due to exacerbations of pain

because   “[s]uch   a   finding    is    contradicted    by   [Plaintiff’s]

positive response to ketamine and injections, and by [Plaintiff’s]

admitted daily activities, her self-employment, and her various

volunteer work.” (Id.)

     Substantial evidence supports the ALJ’s treatment of these

opinions. For example, Dr. Schwartzman’s conclusion that Plaintiff

could not work in any capacity and had a permanent disability is

inconsistent with his own finding that Plaintiff could perform

sedentary work (albeit on a part-time basis). (R. at 577-78.) Dr.

Alpers,   meanwhile,    agreed    with   Schwartzman’s    assessment   that

Plaintiff could perform sedentary work on a part-time basis. (R.

at 432) (“The restrictions recommended by Dr. Schwartzman in April

2012 are appropriate, effectively restricting [Plaintiff] to a

sedentary occupation on a part-time basis.”). Moreover, as the ALJ

noted, Plaintiff consistently had positive responses to ketamine

and injections every three months (R. at 26, 272-73, 288, 464-516,

613), and her written submissions to Prudential and testimony

before the ALJ indicated she was independent in many daily tasks,

including cooking, dusting, and gardening. (R. at 55-57, 562-73.)

On this record, the ALJ did not err.5


5    Moreover, the Court does not find that the ALJ erred by
finding Plaintiff less limited than Dr. Przybyla, as Plaintiff
argues. (Pl.’s Br. at 22-23.) To the contrary, the ALJ concluded
that Plaintiff was restricted to sedentary work (R. at 22), while
Dr. Przybyla opined that Plaintiff could perform light work,
                                21
             2.     Substantial evidence           supports    the     ALJ’s      RFC
                    determination

       Plaintiff next argues that the ALJ erred in crafting her RFC.

(Pl.’s Br. at 26-27.) To that end, Plaintiff cursorily suggests

that   the    ALJ     “failed   to   properly      consider   the    uncontested,

substantial evidence of record relating to [Plaintiff’s] CRPS over

the course of four years and despite aggressive treatment.” (Id.

at 27.) To the contrary, the Court finds that substantial evidence

supports the ALJ’s RFC determination.

       SSR 96-8p dictates that the RFC assessment be a “function-

by-function assessment based upon all of the relevant evidence of

an individual's ability to do work-related activities.” In order

to meet the requirements of SSR 96-8p, the ALJ “must specify the

evidence that he relied upon to support his conclusion.” Sullivan

v. Comm'r of Soc. Sec., No. 12-7668, 2013 WL 5973799, at *8 (D.N.J.

Nov.   8,    2013).    Moreover,     the   ALJ's    finding   of     RFC   must   be

“accompanied by a clear and satisfactory explanation of the basis

on which it rests.” Fargnoli, 247 F.3d at 41 (quoting Cotter v.

Harris, 642 F.2d 700, 704 (3d Cir. 1981)).



including lifting and carrying 10 pounds frequently and 20 pounds
occasionally, standing four of eight hours, and sitting six of
eight hours. (R. at 98-100, 343-44.) Moreover, where Dr. Przybyla
determined that Plaintiff had “unlimited” handling ability (R. at
99), the ALJ found that Plaintiff could only handle “frequently.”
(R. at 22.) Finally, while Dr. Przybyla opined that Plaintiff could
“occasionally” push, pull, and reach with the right upper and lower
extremities (R. at 99), the ALJ restricted Plaintiff to no overhead
lifting or reaching. (R. at 22.) Clearly, then, the ALJ found
Plaintiff to be more limited than did Dr. Przybyla.
                                 22
     In determining Plaintiff’s RFC, the ALJ carefully considered

and thoroughly discussed all available medical records and the

opinions of several doctors who examined Plaintiff. (R. at 22-27.)

Ultimately, the ALJ determined Plaintiff could perform sedentary

work except that:

     [S]he can lift no more than 10 pounds and sit up to 6
     hours per day, but no more than 1 hour at a time and
     then would need to stand or shift positions for up to 5
     minutes per hour while remaining on task; she can
     occasionally climb ramps and stairs and stoop; she
     cannot perform overhead lifting or reaching; she can
     perform no more than frequent handling; and she would be
     off task 5% of the workday in addition to normal breaks.

(R. at 22.) Having reviewed the lengthy administrative record,

including the ALJ’s comprehensive decision, and for the reasons

discussed   supra   and   infra,   the   Court   finds   that   substantial

evidence supports the ALJ’s RFC determination.

            3.   Substantial evidence supports the ALJ’s credibility
                 determinations

     Plaintiff also argues that the ALJ improperly evaluated her

complaints of disabling pain. (Pl.’s Br. at 28-34.) Plaintiff

rightly cites to Schaudeck, which states that “[a]n ALJ must give

great weight to a claimant’s subjective testimony of the inability

to perform even light or sedentary work when this testimony is

supported by competent medical evidence.” (Pl.’s Br. at 28) (citing

Schaudeck v. Comm’r of Soc. Sec. Admin., 181 F.3d 429, 433 (3d

Cir. 1999)). However, “the ALJ may reject these complaints when

they are inconsistent with objective medical evidence in the


                                    23
record.” Morel v. Colvin, 2016 WL 1270758, at *4 (D.N.J. Apr. 1,

2016) (citing Ferguson v. Schweiker, 765 F.2d 31, 37 (3d Cir.

1985)). Moreover, “[t]he substantial evidence standard entitles an

ALJ     to   considerable    deference,   especially   in     credibility

findings.” Volage v. Astrue, 2012 WL 4742373, at *7 (D.N.J. Oct.

1, 2012) (citing Smith v. Califano, 637 F.2d 968, 969 (3d Cir.

1981)). The Court finds that substantial evidence supports the

ALJ’s credibility determinations vis-à-vis Plaintiff.

      Assessing the degree of pain and its resulting functional

impairments from a chronic condition is one of the most challenging

determinations to be made by an ALJ; accordingly, in this case,

the ALJ devoted substantial care and discernment in her decisions

about pain. (R. at 22-27.) The ALJ found that “[Plaintiff’s]

statements concerning the intensity, persistence and limiting

effects of [her] symptoms are not entirely credible for the reasons

explained in this decision.” (R. at 23.) The ALJ adequately set

forth    her   rationale    for   discounting   Plaintiff’s    subjective

allegations of pain and other symptoms, and summarized her RFC

determination as follows:

      The undersigned recognizes [Plaintiff’s] long history of
      RSD/CRPS following her hospitalization for Guillain-
      Barre syndrome. Although the record shows several
      instances of what appear to be exacerbations of pain,
      such episodes are sporadic. Further, the record is
      replete with comments from both [Plaintiff] and her
      physicians that she had improvement in her pain with
      ketamine and injections. [Plaintiff] admitted in her
      testimony that she was not even taking any medications
      and was relying on infusions, which occur only every 3

                                    24
     months. There is no evidence of physical therapy,
     hospitalizations, or severe exacerbations since the
     alleged   onset   date.   Additionally,    [Plaintiff’s]
     extensive daily activities both at home and in the
     community contradict her reports of recurrent pain, the
     need for naps, and inability to function on a daily
     basis. There is also a question of [Plaintiff’s]
     cessation of work activity, as she stopped working
     during her pregnancy and planned to stay out of work for
     an additional year thereafter. Further, although
     [Plaintiff] was not receiving ketamine during her
     pregnancy, she did not report any severe exacerbations
     of pain. Although [Plaintiff’s] treating physicians
     offered blanket opinions of disability, they offered no
     objective medical findings to support such conclusions
     and simultaneously indicated that [Plaintiff] had
     improvement in pain with ketamine and infusions. In
     noting that [Plaintiff] has had some positive medical
     findings, such as restricted strength of 4/5 and
     tenderness on the right side, and in finding her
     subjective reports of symptoms partially credible, the
     undersigned finds that [Plaintiff] retains the [RFC] for
     sedentary work outlined above.

(R. at 26-27.) The Court finds that the ALJ gave enough weight to

Plaintiff’s subjective complaints of pain by limiting her RFC to

a reduced range of sedentary work, and the ALJ’s decision derives

strong support from the record and it shall not be reversed on

this basis.

          4.   Substantial evidence supports the ALJ’s step-five
               determination

     Finally, Plaintiff argues that, because the ALJ failed to

properly determine Plaintiff’s RFC,6 she erred in interpreting and

applying the vocational expert’s responses to the hypothetical




6 For the reasons discussed supra, the Court finds that the RFC
was based on substantial evidence. Accordingly, the Court will not
address this argument a second time.
                                25
questions that were posed during the hearing and, therefore, erred

at step five. The Court finds that the ALJ did not so err.

       In assessing a claimant’s application for benefits, the ALJ

is required to: (1) ask, on the record, whether a vocational

expert’s    testimony      is   consistent     with   the   Dictionary   of

Occupational Titles; (2) elicit a reasonable explanation where an

inconsistency appears, and (3) explain in its decision how the

conflict is resolved. Zirnsak v. Colvin, 777 F.3d 607 (3d Cir.

2014). If there is a conflict, an explanation must be made on the

record and the ALJ must explain in his or her decision how the

conflict was resolved. See Burns v. Barnhart, 312 F.3d 113,117 (3d

Cir. 2002). The Third Circuit has emphasized that the presence of

inconsistencies does not mandate remand, so long as “substantial

evidence exists in other portions of the record that can form an

appropriate basis to support the result.” Zirnsak, 777 F.3d at

617.

       At the hearing, the ALJ asked the vocational expert whether

any unskilled jobs exist in the national economy for an individual

with Plaintiff’s age, education, and RFC. (R. at               74-75).   As

described   supra,   the    ALJ   determined    Plaintiff   could   perform

sedentary work except that:

       [S]he can lift no more than 10 pounds and sit up to 6
       hours per day, but no more than 1 hour at a time and
       then would need to stand or shift positions for up to 5
       minutes per hour while remaining on task; she can
       occasionally climb ramps and stairs and stoop; she
       cannot perform overhead lifting or reaching; she can

                                     26
      perform no more than frequent handling; and she would be
      off task 5% of the workday in addition to normal breaks.

(R. at 22.) This is consistent with the relevant interrogatory

the ALJ posed to the vocational expert. (R. at 74-75.)

      In response to the ALJ’s interrogatory, the vocational expert

listed      three   unskilled       positions    that       an      individual     with

Plaintiff’s RFC could perform - final assembler, table worker, and

suture sorter - and the number of jobs that existed in the national

economy for each. (R. at 75.) Additionally, the vocational expert

confirmed that her testimony was consistent with the information

contained in the Dictionary of Occupational Titles and based on

her   more-than-35     years    of    experience       as     a    vocational     rehab

counselor in the field. (R. at 77.) Thus, the first Zirnsak factor

was satisfied.

      The     ALJ’s   hypothetical          question        must     include       those

impairments     supported      by    the    record     and,       thus,   convey    the

established     limitations.        See    Rutherford,        399     F.3d   at     555;

Chrupcala v. Heckler, 829 F.2d 1269, 1276 (3d Cir. 1987). The ALJ

complied with this requirement and her findings were supported by

substantial evidence. Accordingly, the ALJ did not err at step

five.




                                           27
V.   CONCLUSION

     For   the   foregoing   reasons,   the   ALJ’s   decision   will   be

affirmed. An accompanying order will be entered.



January 31, 2019                        s/ Jerome B. Simandle
Date                                    JEROME B. SIMANDLE
                                        U.S. District Judge




                                  28
